     Case 1:20-cv-01279-NONE-EPG Document 14 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEIDI KELLERHALS,                                 No. 1:20-cv-01279-NONE-EPG
12                       Plaintiff,                     ORDER DISCHARGING ORDER TO SHOW
                                                        CAUSE AND ORDERING PLAINTIFF TO
13           v.                                         FILE PROOF OF SERVICE
14    MAIRA RUELAS, et al.,
15                       Defendants.
16

17          On November 30, 2020, the Court ordered Plaintiff to show cause why sanctions,

18   including dismissal, should not issue due to Plaintiff’s failure to comply with a Court order

19   concerning service of process and due to Plaintiff’s failure to prosecute in connection with failing

20   to conduct service of process. (ECF No. 12). The same day, Plaintiff responded to the order to

21   show cause, explaining that Defendants in this action had been served and the parties agreed that

22   Defendants would answer no later than December 4, 2020. (ECF No. 13).

23          Federal Rule of Civil Procedure 4(l)(1) requires a party to file proof of service: “Unless

24   service is waived, proof of service must be made to the court. Except for service by a United

25   States marshal or deputy marshal, proof must be by the server’s affidavit.”

26   ///

27   ///

28   ///
                                                       1
     Case 1:20-cv-01279-NONE-EPG Document 14 Filed 12/01/20 Page 2 of 2


 1          Accordingly, it is HEREBY ORDERED that (1) the order to show cause (ECF No. 12) is

 2   DISCHARGED and (2) within three days, Plaintiff shall file proof of service.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    December 1, 2020                          /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
